Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 1 of 67




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.: 19-cv-

OTTER PRODUCTS, LLC and
TREEFROG DEVELOPMENTS, INC.,

       Plaintiffs,

v.

BIG BIRDS, LLC,
DAVE’S MARKET, LLC,
DAVID PAIGE,
JUDAH HOLLAND, and
JOHN DOES 1-10, individually or as corporate/business entities,

       Defendants.


       COMPLAINT FOR DAMAGES, INJUNCTIVE AND OTHER RELIEF FOR
     VIOLATIONS OF 15 U.S.C. § 1114; 15 U.S.C. § 1125(a); 15 U.S.C. § 1125(c); AND
                  RELATED CLAIMS; AND JURY DEMAND


       Plaintiffs Otter Products, LLC (“Otter”) and TreeFrog Developments, Inc. (“TreeFrog”)

(collectively, “Plaintiffs”) sue Defendants Big Birds, LLC (“Big Birds”), Dave’s Market, LLC

(“Dave’s Market”), David Paige (“Paige”), Judah Holland (“Holland”) and John Does 1-10

(“Doe Defendants”) (collectively, “Defendants”) for trademark infringement in violation of the

Lanham Act, 15 U.S.C. §§ 1114 and 15 U.S.C. § 1125; false advertising in violation of the

Lanham Act, 15 U.S.C. § 1125(a)(1)(b); unfair competition in violation of the Lanham Act, 15

U.S.C. § 1125(a); trademark dilution in violation of the Lanham Act, 15 U.S.C. § 1125(c);

common law trademark infringement; unfair and deceptive business practices in violation of the
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 2 of 67




Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.; and tortious interference

with contract and business relations, and allege as follows.        These claims arise out of

Defendants’ infringement of Plaintiffs’ trademarks in connection with Defendants’ unlawful and

unauthorized advertisement and sale of OtterBox®- and LifeProof®-brand products on the

Internet, including the sale of defective, damaged, and poor quality products bearing the

OtterBox® and LifeProof® marks.

                                            PARTIES

       1.      Plaintiff Otter Products, LLC is a Colorado limited liability company with its

principal place of business in Fort Collins, Colorado.

       2.      Plaintiff TreeFrog Developments, Inc. is a Delaware corporation with its principal

place of business in Fort Collins, Colorado.

       3.      Defendant Big Birds, LLC is a Maryland limited liability company with its

principal place of business located at 40 New Plant Court, Owings Mills, MD 21117. Defendant

Big Birds, LLC owns, operates or assists in the operation of, and does business throughout the

United States, including Colorado, as the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big

Birds LLC,” (“Helpful Hippos”), “Frantic frogs,” and “A Gourmet Holiday” storefronts on

www.amazon.com (“Amazon”).

       4.      Defendant Dave’s Market, LLC is a Maryland limited liability company with its

principal place of business located at 6025 Berkeley Avenue, Baltimore, MD 21209. Defendant

Dave’s Market LLC owns, operates or assists in the operation of, and does business throughout

the United States, including Colorado, as the “Helpful Hippos,” “Frantic frogs,” and “A Gourmet

Holiday” storefronts on Amazon.



                                                 2
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 3 of 67




       5.      Defendant David Paige is a natural person who resides in Baltimore, Maryland.

Defendant David Paige owns, operates or assists in the operation of, and does business

throughout the United States, including Colorado, as the “Helpful Hippos,” “Frantic frogs,” and

“A Gourmet Holiday” storefronts on Amazon.           Defendant Paige directs, controls, ratifies,

participates in, and is the moving force behind the unlawful activity alleged herein.

       6.      Defendant Judah Holland is a natural person who resides in Baltimore, Maryland.

Defendant Judah Holland owns, operates or assists in the operation of, and does business

throughout the United States, including Colorado, as the “Helpful Hippos,” “Frantic frogs,” and

“A Gourmet Holiday” storefronts on Amazon. Defendant Holland directs, controls, ratifies,

participates in, and is the moving force behind the unlawful activity alleged herein.

       7.      Paige is in control of, principal of, and is primarily responsible for the actions of

Big Birds.

       8.      Paige and Holland are in control of, principals of, and are primarily responsible

for the actions of Dave’s Market.

       9.      Plaintiffs assert claims against Paige and Holland in both their individual

capacities and their capacities as corporate officers of Big Birds and Dave’s Market.

       10.     Until they conduct discovery, Plaintiffs cannot determine whether Big Birds,

Dave’s Market, Paige and/or Holland in their individual capacities, or any combination of these

Defendants operate or jointly operate the “Helpful Hippos,” “Frantic frogs,” and “A Gourmet

Holiday” storefronts on Amazon.

       11.     Alternatively, Paige directs, controls, ratifies, participates in, or is the moving

forces behind the sales of infringing OtterBox and LifeProof products by Big Birds. Paige is



                                                 3
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 4 of 67




responsible for and has knowledge of the infringing activities of Big Birds. Accordingly, Paige

is personally liable for the infringing activities of Big Birds without regard to piercing the

corporate veil.

       12.        Alternatively, Paige and Holland direct, control, ratify, participate in, or are the

moving forces behind the sales of infringing OtterBox and LifeProof products by Dave’s Market.

Paige and Holland are each responsible for and has knowledge of the infringing activities of

Dave’s Market. Accordingly, Paige and Holland are each personally liable for the infringing

activities of Dave’s Market without regard to piercing the corporate veil.

       13.        Alternatively, Big Birds and Dave’s Market follow so few corporate formalities

and are so dominated by Paige and Holland that they are merely alter egos of Paige and Holland.

       14.        The lack of corporate formalities with respect to Big Birds is evidenced by the

fact that Big Birds is not currently in good standing with the State of Maryland because it has not

filed its 2018 return. Despite this fact, the business and the “Helpful Hippos,” “Frantic frogs,”

and “A Gourmet Holiday” storefronts continue to operate and carry on business operations,

including the sale of infringing products bearing Plaintiffs’ trademarks.

       15.        Similarly, Dave’s Market’s business registration was forfeited on October 11,

2016 and it did not seek reinstatement until February 24, 2017, but continued to operate during

the time that its business registration was void.

       16.        In addition, the principal office registered with the State of Maryland for Dave’s

Market is Holland’s home residence.




                                                    4
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 5 of 67




       17.     Big Birds and Dave’s Market were created to carry out the tortious and infringing

conduct alleged herein, and Paige and Holland have used Big Birds and Dave’s Market to

perpetuate the tortious and infringing conduct alleged herein.

       18.     For all these reasons, it is a legal fiction that Big Birds and Dave’s Market are

separate personalities from Paige and Holland, and adhering to that fiction would promote

injustice and result in fundamental unfairness. Accordingly, Plaintiffs are entitled to pierce the

corporate veil of Big Birds and Dave’s Market and hold Paige and Holland each personally liable

for the infringing activities of Big Birds and Dave’s Market.

       19.     The true names, involvement, and capacities, whether individual, corporate,

associated or otherwise of the Doe Defendants are unknown to Plaintiffs. Therefore, Plaintiffs

sue the Doe Defendants by a fictitious name. Plaintiffs are informed and believes, and on that

basis allege, that the Doe Defendants sued herein are equally responsible for the events and

occurrences referred to herein or otherwise interested in the outcome of the dispute. When the

true names, involvement, and capacities of these parties are ascertained, Plaintiffs will seek leave

to amend this Complaint accordingly.

                                JURISDICTION AND VENUE

       20.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1338, and 28 U.S.C. § 1367. Otter’s federal claims are predicated on 15 U.S.C. §

1114 and 15 U.S.C. § 1125(a) and (c), and its claims arising under the state law are substantially

related such that they form part of the same case or controversy under Article III of the United

States Constitution.




                                                 5
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 6 of 67




       21.     This Court has personal jurisdiction over Defendants because they have expressly

aimed tortious activities toward the State of Colorado, purposefully availed themselves of the

privilege of doing business in Colorado, and engaged in significant contacts with Colorado,

including significant and regular sales, shipments, and distribution of infringing products bearing

Plaintiffs’ trademarks in Colorado and to Colorado residents. Defendants have engaged in these

tortious activities with the knowledge that Plaintiffs are located in Colorado and will be harmed

by Defendants’ actions in Colorado. In fact, Defendants have received correspondence from

Plaintiffs informing them that Plaintiffs are located in Colorado and Defendants’ actions are

harming them in Colorado.

       22.     Defendants are subject to the Court’s personal jurisdiction with respect to this

action pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124(1)(a), as persons

transacting business within the State of Colorado.

       23.     Defendants have created interactive online storefronts on Amazon called “Helpful

Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC,” “Frantic frogs,” and “A Gourmet

Holiday.” Through these interactive online storefronts, Defendants actively advertise, market,

sell, ship, and distribute infringing products bearing Plaintiffs’ trademarks in Colorado and to

Colorado residents. Defendants continue to engage in these actions despite being put on notice

of their illegal conduct and the pendency of this action.

       24.     Defendants’ activities in Colorado have been significant and they have made

substantial and regular sales of infringing products bearing Plaintiffs’ trademarks to Colorado.

Defendants’ sales of infringing products bearing Plaintiffs’ trademarks to Colorado since just

November 5, 2018 include the following sales:



                                                 6
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 7 of 67




                       Order Date Quantity     Total
                        11/5/2018    9      $438.75
                        11/5/2018    7      $341.25
                        11/5/2018    1        $48.75
                        11/5/2018    1        $48.75
                       11/16/2018    0         $0.00
                       11/16/2018    0         $0.00
                       11/16/2018    0         $0.00
                       11/18/2018   32     $2,239.68
                       11/20/2018    4      $260.00
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/13/2018    1        $39.99
                       12/20/2018    2      $138.94
                       12/20/2018    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/17/2019    2      $138.94
                        1/25/2019    1        $44.00
                        1/25/2019    1        $44.00
                        1/25/2019    3      $132.00
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47
                        1/28/2019    1        $30.47


                                     7
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 8 of 67




                                1/28/2019        1          $30.47
                                1/28/2019        3          $91.41
                                1/31/2019        1          $48.00
                                1/31/2019        1          $44.00
                                1/31/2019        1          $44.00
                                1/31/2019        1          $44.00
                                1/31/2019        4         $176.00
                                1/31/2019        4         $176.00
                                1/31/2019        4         $176.00
                                 2/6/2019        1          $30.47
                                 2/7/2019        12        $250.08
                                 2/7/2019        2          $70.00
                                2/11/2019        3         $144.00
                                2/11/2019        10        $440.00
                                2/11/2019        2          $41.68
                                2/13/2019        2          $39.60
                                2/14/2019        19        $816.81

       25.     Defendants have sold, and continue to regularly sell, other infringing products

bearing Plaintiffs’ trademarks into Colorado and to Colorado residents.

       26.     Plaintiffs’ claims against Defendants arise out of the foregoing tortious actions.

       27.     Defendants are subject to the Court’s personal jurisdiction with respect to this

action pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124(1)(b), because

Colorado’s long-arm statute confers personal jurisdiction to the maximum extent permitted by

constitutional due process and, for the reasons set forth herein, the exercise of jurisdiction over

Defendants comports with due process requirements. Alternatively, Defendants are subject to

personal jurisdiction under Colorado’s long-arm statute as persons transacting business within

the State of Colorado and as persons committing tortious acts within the State of Colorado, Col.

Rev. Stat. § 13-1-124(1)(a) and (1)(b).




                                                 8
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 9 of 67




       28.     This Court has personal jurisdiction over Defendants under the Due Process

Clause because Defendants have expressly aimed tortious activities toward the State of Colorado

and established minimum contacts with Colorado by, among other things, engaging in significant

advertising, marketing, sales, shipments, and distribution of infringing goods bearing Plaintiffs’

trademarks into Colorado and to consumers in Colorado through one or more highly interactive

commercial websites that they own and operate with the knowledge that Plaintiffs are located in

Colorado and are harmed in Colorado as a result of Defendants’ infringing sales.

       29.     Defendants have deliberately engaged in significant activities in Colorado and

availed themselves of the privilege of conducting business in Colorado, including through the

sales of infringing products in Colorado and to Colorado residents. Defendants’ contacts with

Colorado are significant and are not merely random, fortuitous, or attenuated. Through their

advertising, marketing, sales, shipments, and distribution of products in Colorado and to

Colorado residents, Defendants could reasonably anticipate being brought into Court in

Colorado.

       30.     Further, despite having been put on notice of their infringing activities and the

harm they are causing Plaintiffs in Colorado, Defendants continue to engage in their tortious

actions and sell their infringing products into Colorado with the knowledge that they are harming

Plaintiffs in Colorado. Defendants intended their sales, distribution, shipping, marketing, and

advertising of infringing goods to reach Colorado and affect Plaintiffs’ business operations in

Colorado, including but not limited to, causing confusion, mistake, or deceit among Plaintiffs’

customers.




                                                9
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 10 of 67




       31.     Given Defendants’ significant activities in Colorado, the exercise of jurisdiction

over Defendants is reasonable.

       32.     Venue is proper in this District and in this Division under, without limitation,

28 U.S.C. § 1391(b)(2)-(3), because a substantial part of the events or omissions giving rise to

the claims occurred in this District.

                                  FACTUAL ALLEGATIONS

                                 Plaintiffs and Their Trademarks

       33.     Plaintiffs develop, manufacture, market, and sell premium mobile device,

smartphone, and tablet cases and accessories, and outdoor products such as coolers and drybags,

under the OtterBox® brand (“OtterBox Products”) and LifeProof® brand (“LifeProof Products”)

(collectively, “Otter Products”). Plaintiffs sell Otter Products exclusively through a network of

authorized resellers (“Authorized Resellers”).

       34.     Plaintiffs devote a significant amount of time, energy, and resources toward

protecting the value of the OtterBox and LifeProof brands, products, names, and reputation. By

distributing Otter Products exclusively through their own website and through Authorized

Resellers, Plaintiffs are able to ensure the safety and satisfaction of consumers and maintain the

integrity and reputation of the OtterBox and LifeProof brands. In the highly competitive mobile

device accessories and outdoor products industries, quality, customer support, and warranties are

fundamental to a customer’s decision to purchase a product.

       35.     To promote and protect the OtterBox brand, Otter has registered several

trademarks with the United States Patent and Trademark Office, including, but not limited to:

OTTERBOX® (U.S. Trademark Reg. Nos. 5,439,652; 5,498,180; 4,602,221; and 3,788,534);



                                                 10
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 11 of 67




DEFENDER SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S.

Trademark Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No.

4,952,893); SYMMETRY SERIES® (U.S. Trademark Reg. No. 4,709,178); PURSUIT

SERIES® (U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S. Trademark Reg. No.

4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S. Trademark

Reg. No. 5,496,963); and ELEVATION® (U.S. Trademark Reg. No. 5,444,887) (collectively,

the “OtterBox Trademarks”).

       36.     To promote and protect the LifeProof brand, TreeFrog has numerous trademarks

with the United States Patent and Trademark Office, including, but not limited to:

LIFEPROOF® (U.S. Registration Nos. 4,519,288; 4,520,890; 4,360,963; and 4,057,201);

LIFEJACKET® (U.S. Registration No. 4,354,783); and LET’S GO!® (U.S. Registration No.

4,285,129).

       37.     The registrations for the OtterBox Trademarks and LifeProof Trademarks

(collectively, the “Otter Trademarks”) are valid, subsisting and in full force and effect.

       38.     Pursuant to 15 U.S.C. § 1065, the Otter Trademarks serve as conclusive evidence

of Plaintiffs’ ownership of the marks and right to use and direct the use of the marks in

commerce and in connection with the sale and distribution of OtterBox- and LifeProof-brand

products identified in the registrations, as provided by 15 U.S.C. § 1115(b).

       39.      Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

May 2010. Otter has actively used the OTTERBOX® trademark since that time.

       40.     Otter actively uses, advertises, and markets all of the Otter Trademarks in

commerce throughout the United States.



                                                 11
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 12 of 67




       41.      Consumers recognize the Otter Trademarks as being associated with mobile

device cases and accessories and outdoor products on the leading edge of innovation, quality,

and durability, in those industries.

       42.      Because of the quality, reliability, and durability of Otter Products, consumers

trust the OtterBox and LifeProof brands and associate the OtterBox and LifeProof names with

high quality, reliable, and durable products.

       43.      For all of these reasons, the Otter Trademarks are widely recognized by the

general consuming public of the United States and Otter is recognized as the source of products

bearing the Otter Trademarks.

       44.      Due to the superior quality and exclusive distribution of Otter Products, and

because Otter is uniquely recognized as the source of these high quality products, the Otter

Trademarks have considerable value.

                  Online Marketplaces and The Challenges They Present To
                                  Otter Product Quality

       45.      E-commerce retail sales have exploded over the past decade. From 2007 to 2017,

the percentage of retail sales that were completed through e-commerce channels rose from 3.1%

to 8.2%. See https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-grow-156-

2016; https://fred.stlouisfed.org/series/ECOMPCTSA.

       46.      In 2016, consumers spent $394.86 billion on e-commerce sales, a 15.6% increase

from 2015. Id. The massive growth in e-commerce is being driven largely by sales on online

marketplaces.    For example, in 2016 United States consumers spent $147.0 billion in e-

commerce sales on Amazon, a 31.3% increase from 2015. Id.




                                                12
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 13 of 67




         47.     While the online marketplaces have created a great deal of opportunity, they also

greatly challenge a manufacturer’s ability to control the quality and safety of its products.

         48.     For example, consumers who purchase products through the online marketplaces

cannot touch, inspect, or interact with the product before purchasing it and cannot select a

different product if the one they initially select is damaged or has been tampered with. Instead,

consumers must trust that the product they choose over the Internet will arrive and be of the

quality they expect and typically receive from the manufacturer.

         49.     The online marketplaces also allow third parties to sell products anonymously,

i.e., without disclosing their actual identity or sources to consumers. As such, any person who is

able to obtain a manufacturer’s products through unauthorized diversion can sell them on the

online marketplaces without having to reveal his/her identity to the consuming public. This

effectively prevents the manufacturer and the consumer from being able to reach sellers, like

Defendants, and address quality concerns.

         50.     It is common for these unauthorized sellers to sell diverted products of inferior or

otherwise      questionable    quality   in   shipments     to    unwitting    consumers.        See

https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the

online marketplaces that diverters are exploiting because they know consumers trust

marketplaces and assume that the products they are buying through the marketplaces are

genuine.       See https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-

fakes.




                                                  13
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 14 of 67




       51.     In fact, in its 2018 annual report to its shareholders, Amazon admitted that third

party sellers on its marketplace are selling products that are “counterfeit,” “pirated,” “stolen,” or

otherwise     “materially    different”      from    the   product    that   was     described    to

consumers. Amazon.com, Inc., Annual Report (Form 10-K), at 14 (Jan. 31, 2019), available at

https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-

20181231x10k.htm. Amazon conceded that these actions are “violating the proprietary rights of

others,” and warned its investors that Amazon “could be liable for fraudulent or unlawful

activities” of Amazon third party sellers.

       52.     Because these diverters, like Defendants, operate anonymously on marketplaces

and undertake great measures to maintain anonymity, manufacturers have no ability to exercise

control over the products they sell. A manufacturer’s inability to exercise control over the

quality of its products presents serious risks to the satisfaction and safety of consumers.

       53.     The reality of online marketplaces also poses threats to a manufacturer’s ability to

maintain its goodwill, reputation, and brand integrity.

       54.     When purchasing products on a marketplace, customers cannot easily distinguish

between a manufacturer’s authorized and unauthorized sellers. Indeed, on some marketplaces all

sellers are listed under one product listing.

       55.     When a customer purchases a product on a marketplace and receives a damaged,

defective, or poor quality product, the customer is much more likely to associate that frustration

with the brand/manufacturer than the anonymous seller.

       56.     The online marketplaces give disgruntled customers a powerful and convenient

forum to air their grievances about problem products – online product reviews. Any consumer



                                                    14
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 15 of 67




who is dissatisfied with a product he/she receives can post a review on the marketplace for all

other consumers across the world to see. These reviews, which are often permanently fixed, will

often criticize the brand/manufacturer, not the seller.

       57.     These product reviews have a significant impact on a brand’s reputation. Survey

results show that 82% of United States adults sometimes consult online reviews for information

when they consider buying a new product online and 40% “always” or “almost always” consult

such reviews. See http://www.pewinternet.org/2016/12/19/online-reviews.

       58.     Consumers place extraordinary trust in these online reviews. Indeed, consumers

are more than 10 times more likely to rely on consumer-generated product reviews than product

descriptions written by manufacturers.      See https://www.emarketer.com/Article/Moms-Place-

Trust-Other-Consumers/1007509.

       59.     Because of the reliance consumers place on online reviews, negative online

reviews can be the death knell for a manufacturer’s online product listings. According to one

study, merely three negative online reviews will deter a majority (67%) of online consumers

from purchasing a particular product. See https://econsultancy.com/blog/7403-how-many-bad-

reviews-does-it-take-to-deter-shoppers.

         Otter Products Have Been the Target Of Multiple Negative Online Marketplace
         Reviews From Customers Who Purchased Products From Unauthorized Sellers

       60.     Plaintiffs have been victim of the issues caused by unauthorized sellers on the

online marketplaces. Indeed, Otter Products have received several negative online marketplace

reviews from customers who received poor quality, defective, or knockoff products from

unauthorized sellers, like Defendants.




                                                 15
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 16 of 67




       61.     For example, on October 21, 2017, a customer, Robert Holland, complained that

he received a damaged, poor quality product: “Cracked the first week I had it. The hard outer

case split. Never saw anything like it. Makes me think it is not a genuine Otterbox but instead a

cheap copy. Very dissatisfied.”




       62.     On November 21, 2017, a customer, Kathryn Wade, complained that she received

a poor quality product: “STUNK like chinese chemicals (even though both inner rubber shell

and outer hard plastic said MADE IN USA. . . .otterbox is going cheap now…older models of

their cases did NOT stink like chinese chemicals.”




       63.     On November 29, 2017, a customer, Michael H., complained he received a poor

quality product that he suspected was counterfeit: “Not sure if this Otterbox [sic] Commuter case

was the real deal. Suspect it was a knock-off.”




                                                  16
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 17 of 67




        64.     On February 3, 2018, a customer, Dot, complained that she received a damaged

product that did not match the product description:       “Ordered black and it was blue and

completely broken/”.”




        65.     On March 18, 2018, a customer, Amazon Customer, complained that the product

received did not fit the iPhone 8 as the product listing purported: “Seriously disappointed in

Otterbox.. . . . This case DOES NOT fit the iPhone 8. It says it does but the case does not

properly fit the 8.”




        66.     On April 3, 2018, another customer, Stephanie Harvey, complained that she

received a product that did not match the product description online: “I got this case assuming it

would match the colors on amazon[.] When I got the case however it was purple. . . . Now I am

not sure if Otterbox was the ones who put the wrong color in the box or if it was amazon but

considering a paid a decent amount of money I expected the order to match the description.”




                                               17
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 18 of 67




       67.     Upon information and belief, other consumers have complained about the

products they received from unauthorized sellers, like Defendants, including the sale of

damaged, defective, tampered with, and poor quality products bearing the Otter Trademarks.

       68.     Upon information and belief, some of these complaints were made by consumers

in response to products that were purchased from Defendants.

  Otter Has Implemented Strict Quality Controls To Combat The Problems Presented By
     The Online Marketplaces, Protect The Value Of Its Trademarks, And To Ensure
     Customers Receive The Genuine, High Quality Products They Expect From Otter

       69.     Recognizing the risks to consumers and to the OtterBox and LifeProof reputation

caused by the unauthorized sale of Otter Products on the online marketplaces, Otter has

implemented quality controls that apply to Otter Products sold in both brick and mortar retail

settings and online with the twin aims of protecting consumers and the value and goodwill

associated with the OtterBox and LifeProof brands.

       70.     The goal of these quality controls is to ensure that consumers who purchase Otter

Products online receive products that feature all of the special characteristics that consumers

have come to expect from products sold under the OtterBox and LifeProof names – including the

OtterBox warranty, quality, and reliability.

       71.     The quality controls seek to minimize the likelihood that poor quality products

will reach consumers. Preventing consumers from receiving damaged, defective, and poor

quality products protects consumers from confusion and unsafe products and also protects the

value and goodwill associated with the OtterBox and LifeProof brands.

       72.     Otter abides by its quality control requirements and requires its Authorized

Resellers to abide by the quality control requirements.



                                                18
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 19 of 67




       73.     Otter’s ability to exercise these quality controls is essential to the integrity, safety,

and quality of Otter Products, as well as the value of the Otter Trademarks and other intellectual

property.

                   Authorized Resellers Are Required to Adhere to Otter’s
                    Quality Control and Customer Service Requirements

       74.     Otter maintains its strict quality controls over Otter Products by conducting all

sales through its Authorized Resellers.

       75.     Otter Authorized Resellers are required to abide by Otter’s authorized reseller

policies and agreements (the “Otter Rules.”)

       76.     The Otter Rules limit to whom and where Authorized Resellers may sell Otter

Products. To prevent third parties from acquiring and reselling Otter Products, the Otter Rules

permit Otter’s Authorized Distributors to sell Otter Products only to Authorized Resellers that

are approved by Otter and permit Authorized Resellers to sell Otter Products only to end users.

Authorized Resellers are specifically prohibited from selling products to other resellers or

anyone who intends to resell the products.

       77.     Authorized Resellers are also prohibited from selling products on unauthorized

websites, including third-party marketplaces such as Amazon, eBay, Walmart Marketplace, or

Craigslist, without prior written consent of Otter.

       78.     These restrictions are essential to Otter’s ability to exercise its quality controls

over Otter Products because they allow Otter to know which of its Authorized Resellers are

approved to sell online and where its Authorized Resellers are selling online. If a quality issue

arises through an online sale, Otter can identify the Authorized Reseller that made the sale,

contact the Authorized Reseller, and address the issue immediately. Otter is unable to take such


                                                  19
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 20 of 67




action against unauthorized sellers because it does not know who these sellers are and cannot

obtain their cooperation in addressing any product quality issues that may arise.

       79.     In addition to restricting where and how Authorized Resellers can sell Otter

Products, the Otter Rules also require Authorized Resellers to adhere to Otter’s quality control

requirements related to the inspection, handling, and storage of Otter Products.

       80.     To ensure that customers receive the genuine and high-quality products they

expect from Otter, the Otter Rules require that Authorized Resellers inspect all Otter Products for

damages, defects, evidence of tampering, and other non-conformance and remove all such

products from inventory. Authorized Resellers are prohibited from selling damaged or defective

products.

       81.     The Otter Rules also require that Authorized Resellers store Otter Products in

accordance with guidelines issued by Otter. This requirement helps ensure that Otter Products

are stored properly and are not damaged prior to being shipped to the consumer.

       82.     To avoid consumer confusion and ensure that customers receive genuine Otter

Products, Authorized Resellers are prohibited from relabeling, repackaging, or altering Otter

Products. Authorized Resellers must not remove, translate, or modify the contents of any label

or literature on or accompanying Otter Products. Further, Authorized Resellers are prohibited

from tampering with, defacing, or otherwise altering any identifying information on Otter

Products, including any serial number, UPC code, or other identifying information.

       83.     Otter also ensures that consumers receive safe products by requiring that

Authorized Resellers assist with recalls and other consumer safety information efforts.




                                                20
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 21 of 67




        84.     The Otter Rules also require that Authorized Resellers provide certain services to

their customers. Authorized Resellers must familiarize themselves with the features of all Otter

Products kept in their inventory.     This requirement ensures that Authorized Resellers are

uniquely qualified to recommend the Otter Products best suited for end-user consumers’ needs.

        85.     Following the sale of Otter Products, Authorized Resellers supply ongoing

support to end-user consumers and are required to provide customer service and support by

promptly responding to consumer inquiries.

        86.     Otter’s quality control requirements are legitimate and substantial and have been

implemented so that Otter can control the quality of goods manufactured and sold under the

Otter Trademarks, so as to protect consumers, as well as the value and goodwill associated with

the Otter Trademarks.

        87.     Otter’s quality control requirements are also material, as they are designed to

protect consumers and prevent them from receiving poor quality products. Consumers would

find it material and relevant to their purchasing decision to know whether an Otter Product they

were considering buying was being sold by an Authorized Reseller who is subject to Otter’s

quality control requirements or whether the product is being sold by an unauthorized seller who

is not subject to, and does not abide by, Otter’s quality controls and over whom Otter is unable to

exercise its quality controls.

 Given The Flood of Poor Quality Products Being Sold By Unauthorized Sellers On Online
     Marketplaces And Consumers’ Inability to Inspect Such Products, Otter Imposes
         Additional Requirements On Its Authorized Resellers Who Sell Online

        88.     Given the many unscrupulous resellers, like Defendants, selling products online

today, any party wishing to sell Otter Products online must first be vetted and approved by Otter



                                                21
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 22 of 67




to be an authorized online reseller (“Authorized Online Resellers”). Authorized Online Resellers

may sell Otter Products only on websites and through marketplace storefronts that Otter has

specifically approved, which again allows Otter to have full visibility and oversight over those

parties authorized to sell its products online.

       89.       Authorized Online Resellers are vetted by Otter to ensure that they meet Otter’s

criteria and that they will properly represent the OtterBox and LifeProof brands.

       90.       Critical to Otter’s ability to exercise its quality controls over products sold online

is that Otter must know where its Authorized Online Resellers are selling online, and if they are

selling on an online marketplace, under what storefront names. Accordingly, Authorized Online

Resellers are prohibited from selling anonymously and must clearly state their business name

and current contact information on all websites where they sell. This requirement allows Otter to

verify its Authorized Online Resellers and to immediately address any quality issues or negative

reviews that arise.

       91.       To be approved by Otter, Authorized Online Resellers must have an appropriately

registered and recognized business that meets applicable criteria (i.e. credit, sales history, facility

requirements).

       92.       Authorized Online Resellers must also have an acceptable online review history,

without a significant presence of negative product or seller reviews.

       93.       Authorized Online Resellers must also have an acceptable business operating

record, which includes evaluating, among other things, any lawsuits, complaints, or actions

related to the delivery of damaged products, misrepresented products, poor quality products, or

other similar issues.



                                                  22
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 23 of 67




       94.     In addition to complying with the quality controls and customer service

requirements discussed above, Authorized Online Resellers must also adhere to several

additional requirements.

       95.     Authorized Online Resellers must comply with all applicable data security,

accessibility, and privacy requirements.

       96.     Authorized Online Resellers must agree not to represent or advertise any product

as “new” that has been opened or repackaged. Typically, if a customer returns a product that

was purchased through a marketplace, the marketplace will repackage the product and allow it to

be relisted as new. Otter prohibits its Authorized Online Resellers from allowing this to occur in

order to ensure that customers receive the high quality Otter Products they expect.

       97.     Unless otherwise approved by Otter, Authorized Online Resellers must agree to

not fulfill orders in any way that results in the shipped product not coming from product stock in

the Authorized Online Resellers’ possession. Otter must review and approve any use of third-

party fulfillment services.

       98.     Authorized Online Resellers must also cooperate with any product tracking Otter

implements or utilizes.

       99.     Authorized Online Resellers must have a mechanism for soliciting customer

feedback/reviews and must take appropriate steps to address that feedback. Authorized Online

Resellers must also cooperate with Otter in investigating any negative product reviews. Again,

this is a critical component of Otter’s quality control program because it allows Otter to quickly

address quality issues that arise, which it is unable to do for products sold by unauthorized sellers

like Defendants.



                                                 23
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 24 of 67




           100.   Authorized Online Resellers who sell on Amazon must also maintain a certain

seller feedback score.

           101.   Authorized Online Resellers who sell on Amazon must prevent the commingling

of their Otter Products with the products of other sellers in Amazon warehouses and must

prevent orders from being fulfilled in any way that potentially results in delivery to the consumer

of a product from another seller’s stock. This requirement is crucial to ensuring that consumers

who purchase products through Authorized Online Resellers receive genuine Otter Products.

Most sellers who store products in Amazon’s warehouses allow their products to be commingled

with other sellers’ inventory.      As such, when a consumer purchases a product through a

particular storefront, the consumer could receive a product that came from the inventory of a

number of different sellers, including a product that is counterfeit. Otter’s anti-commingling

quality control requirement prevents this from happening and ensures that the Otter Products that

are sold by its Authorized Online Resellers are products that were distributed through Otter’s

authorized channels and comply with Otter’s quality controls.

           102.   To further its efforts and ability to assure product quality and adherence to its

quality control standards, protect the value and goodwill associated with the Otter brand, and to

prevent consumer confusion, Otter has approved a very limited number of Authorized Online

Resellers on the Amazon Marketplace. This limitation allows Otter to closely monitor seller and

product reviews and to promptly address any product quality issues directly with its approved

sellers.     This limitation also helps prevent the confusion that exists when consumers are

presented with many marketplace sellers and are unable to discern which sellers are authorized

and which are selling products that are subject to and protected by Otter’s quality controls.



                                                 24
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 25 of 67




       103.     The additional quality control requirements that Otter imposes on its Authorized

Online Resellers are legitimate and substantial and have been implemented to allow Otter to

control the quality of Otter Products that are sold on the online marketplaces and quickly address

any quality issues that arise.

       104.     These quality controls are also material, as they have been implemented to ensure

that consumers purchasing Otter Products on the online marketplaces receive genuine, high-

quality Otter Products that abide by Otter’s quality controls.     Consumers purchasing Otter

Products on the online marketplaces would find it relevant to their purchasing decision to know

whether the product they are purchasing is being purchased from an Authorized Online Reseller

who is subject to, and abides by, Otter’s quality controls.

                         Otter Audits Its Authorized Online Resellers
                To Ensure They Comply With Its Quality Control Requirements

       105.     In order to ensure that its Authorized Online Resellers adhere to Otter’s quality

control requirements, Otter regularly monitors sales of its products online and on the online

marketplaces.

       106.     Pursuant to this program, Otter monitors Authorized Online Resellers and online

product and seller reviews, conducts test purchases and inspections, and confirms its Authorized

Online Resellers’ compliance with all of its quality control and Authorized Online Reseller

requirements.

       107.     Otter is also able to communicate with its Authorized Online Resellers to

understand the nature of any product quality issues or negative reviews and to facilitate

appropriate follow-on action items.




                                                 25
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 26 of 67




       108.     Otter is also able to discipline Authorized Online Resellers that fail to comply

with its quality control requirements.

                   Genuine Otter Products Come With A Limited Warranty;
                                Defendants’ Products Do Not

       109.     Otter Products purchased from Otter and its Authorized Resellers come with the

OtterBox or LifeProof Limited Warranty (the “Otter Warranty”).

       110.     The Otter Warranty warrants Otter Products against defects in manufacturing,

material, or workmanship under normal use and service for the applicable warranty period,

subject to the conditions contained therein. The warranty period ranges from one year to seven

years depending in the product.

       111.     Pursuant to the Otter Warranty, a customer can receive a repair or replacement

product if a product has a defect in manufacturing, materials, or workmanship during the

warranty period applicable to the product. The complete Otter Warranty statements can be

viewed on the OtterBox and LifeProof websites. See https://www.otterbox.com/en-us/warranty-

full.html;    https://www.lifeproof.com/en-us/global-warranty.html.       Such    statements      are

incorporated herein.

       112.     As discussed above, Otter cannot ensure the quality of the products sold by

unauthorized sellers, like Defendants, who are not subject to Otter’s control. For this reason, the

Otter Warranty is not available for Otter Products sold by unauthorized sellers, like Defendants,

who do not comply with Otter’s quality controls and standards. Indeed, the Otter Warranty

specifically states: “…this Limited Warranty does not, under any circumstances, cover …

products purchased from unauthorized dealers that are not subject to Otter’s quality controls.”




                                                26
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 27 of 67




          113.   The OtterWarranty is a material component of genuine Otter Products.

Consumers who purchase Otter Products with the Otter Warranty receive the peace of mind that

they are receiving a good quality product, that Otter stands behind the product, and that if a

defect occurs, they will have the ability to have the product repaired or replaced.

          114.   Consumers would find it material and relevant to their purchasing decision to

know whether an Otter Product they were considering buying was covered by the Otter

Warranty. If a consumer knew a product did not come with the Otter Warranty, the consumer

would be less likely to purchase the product.

    Defendants Are Not Authorized Resellers Or Authorized Online Resellers And Are
                Illegally Selling Products Bearing The Otter Trademarks

          115.   In addition to auditing its Authorized Online Resellers, due to the risks to

consumers and the reputational concerns associated with the illegal sale of products bearing the

Otter Trademarks by unauthorized Internet sellers, Otter polices the sale of its products online.

          116.   In the course of monitoring online listings of Otter Products, Otter discovered

products bearing the Otter Trademarks being illegally sold by Defendants on Amazon under the

storefront names “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC” and “Frantic

frogs.”

          117.   Upon information and belief, Defendants began selling products bearing the Otter

Trademarks through the “A Gourmet Holiday” storefront in 2015, the “Helpful Hippos” f/k/a

“Popping Poppers” f/k/a “Big Birds LLC” storefront in 2017, and the “Frantic frogs” storefront

in 2018.

          118.   Defendants are not Authorized Resellers of Otter Products and are not subject to,

and do not comply with, Otter’s Authorized Reseller requirements or the Otter Rules.


                                                 27
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 28 of 67




       119.    Defendants are also not Authorized Online Resellers of Otter Products and do not

comply with the additional quality control requirements Otter imposes on its Authorized Online

Resellers.

       120.    Defendants have not applied to be Authorized Online Resellers of Otter Products

and Otter has not approved Defendants to be Authorized Online Resellers of its products.

       121.    Defendants could not be approved as Authorized Online Resellers because they

do not comply with Otter’s requirements.

       122.    Defendants do not comply with Otter’s requirements because they operate their

business anonymously. Defendants sell products on their Amazon storefronts anonymously and

do not provide customers information about their business or how to contact them.

       123.    Defendants do not comply with Otter’s requirements because they do not operate

an appropriately registered and recognized business that satisfies the credit, sales, history, and

facility requirements that Otter requires of its Authorized Online Resellers.

       124.    Defendants do not comply with Otter’s requirements because they do not have an

acceptable online review history or business operating record. As set forth below, multiple

consumers have complained about the products Defendants sold to them and that Defendants are

selling used and poor quality products.

       125.    Despite not being approved as Authorized Resellers or Authorized Online

Resellers and not meeting the quality control requirements Otter imposes on its Authorized

Resellers and Authorized Online Resellers, Defendants have sold, and continue to sell, products

bearing the Otter Trademarks on their Amazon storefronts.




                                                28
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 29 of 67




                    Defendants Are Selling Used and Poor Quality Products
                             Through Their Amazon Storefronts

        126.    Defendants do not abide by Otter’s quality control requirements.

        127.    Evidence of Defendants’ failure to comply with Otter’s quality control

requirements can be seen by reviewing the customer reviews on the Amazon storefront pages.

        128.    Multiple consumers have posted negative reviews about the products that

Defendants sold them through their Amazon storefronts.

        129.    For example, on December 24, 2018, a customer, R. Levinson, complained about

receiving a used product: “Remote was in VERY USED condition, with a large scratch on the

screen. very poor to sell this as is.”




        130.    On December 20, 2018, a customer, George Ayers, complained about receiving a

used product: “I purchase a new slim folio. I received one that was previously owned (no plastic

tag between batteries and device), which does not work. Wanted a nice Christmas present, not

have a ‘I meant to get you’ present. I know its the intention that counts, but this is not really the

same thing. I will be returning this item, and avoiding this vendor.”




        131.    On November 30, 2018, a customer, William pillard jr, complained about

receiving a poor quality product: “HELLO….WILLIAM here…no problem making the

order….no problem with the delivery date….there was a problem with 2 of the containers….1



                                                 29
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 30 of 67




container has 2 latches broken off…another container had 1 latch broken off….must not be an

QA….other containers were good….other than that things were good.”




       132.    On November 27, 2018, a customer, Christopher Bennett, complained about

receiving a damaged product: “Item advertised as new, received a damaged case missing pieces.”




       133.    On October 2, 2018, a customer, J. Dietrich, complained about receiving a worn

and scratched product: “My Megaboom speaker sounds great. The reason I haven’t rated this a 5

star is that the item looks quite old. I realize that it’s refurbished, but the rubber on it is fairly

worn and scratched up. I managed to make it look a bit better by washing it (one of the benefits

of the speaker is that it’s waterproof) but the fading of the rubber came back after it dried off. All

in all though, I’m pleased.”




       134.    On September 19, 2018, a customer, OceanGuy, complained about receiving a

used product: “This item was not new for it already had music on it AND the menu didn’t even

work. Returned item.”




                                                 30
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 31 of 67




       135.    On September 3, 2018, a customer, Walt, complained about receiving a used

product: “This keyboard came in a package that had already been opened, and the keyboard itself

has scratches on it - clearly either used or a demo. Returned it, re-ordered. We’ll see what the

replacement looks like.”




       136.    These types of complaints about Defendants are typical of the complaints made

about the products sold and the customer service provided by unauthorized sellers, including the

sale of used and poor quality products.

       137.    Upon information and belief, additional consumers have made complaints about

the quality of products Defendants sold them, including complaints related to products bearing

the Otter Trademarks.

                    Defendants Do Not Abide By Otter’s Quality Controls
                           And Customer Service Requirements

       138.    Defendants do not abide by Otter’s quality control measures that are imposed

upon genuine Otter Products.

       139.    Defendants do not comply with Otter’s quality control requirements because they

have not provided Otter their business information or given Otter an opportunity to vet them to

determine if they meet Otter’s high level of standards that they demand of their Authorized

Online Resellers.

       140.    Defendants do not comply with Otter’s quality control requirements because they

sell products on their Amazon storefronts anonymously. Defendants’ storefront pages does not

include their mailing address, phone number, email address, or any other contact information. In


                                              31
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 32 of 67




fact, as discussed further below, Defendants undertake great efforts to maintain anonymity and

prevent anyone from contacting them regarding their business and the shady, poor quality

products they sell to unwitting consumers.        Defendants’ concerted efforts at maintaining

anonymity prevents Otter from addressing any quality control issues or negative reviews that

arise out of Defendants’ sale of products bearing the Otter Trademarks, such as the complaints

discussed above.

       141.    Defendants also do not comply with Otter’s quality control requirements because

they have not disclosed to Otter where they acquire products that bear the Otter Trademarks.

Defendants’ failure to provide such information prevents Otter from determining if any products

Defendants are selling or have sold are subject to a recall or consumer safety information effort.

       142.    Defendants do not comply with Otter’s quality control inspection requirements

because, upon information and belief, they do not inspect the products they sell for damage,

defects, evidence of tampering, and other non-conformance and remove all such products from

inventory; instead, they sell products bearing the Otter Trademarks that are damaged, defective,

and that have been tampered with. Indeed, multiple consumers have complained that Defendants

sold them damaged and defective products.

       143.    Defendants do not comply with Otter’s quality control storage requirements and,

upon information and belief, do not store their products in accordance with the storage guidelines

specified by Otter.

       144.    Defendants do not comply with Otter’s quality control storage requirements

because they store their products at Amazon warehouses and, upon information and belief, allow

their inventory stored at Amazon’s warehouses to be commingled with other sellers’ inventory.



                                                32
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 33 of 67




Defendants’ failure to comply with this quality control requirement results in their products

being commingled with fake, counterfeit, and tampered with products from other sellers, and

ultimately results in consumers purchasing fake, counterfeit, and tampered with products from

Defendants’ storefronts.

       145.   Defendants do not comply with Otter’s quality control storage requirements

because Amazon fulfills their orders and, upon information and belief, they allow Amazon to

fulfill orders from their storefronts with products that do not come from Defendants’ inventory,

including fake, counterfeit, and tampered with products. Defendants’ failure to comply with this

quality control requirement results in unknowing consumers purchasing fake, counterfeit, and

tampered with products from Defendants’ storefronts.

       146.   Defendants do not comply with Otter’s quality control requirements because,

upon information and belief, they sell products as “new” that have been opened or repackaged.

Upon information and belief, Defendants allow products that are returned to Amazon to be

repackaged and placed back in their inventory of products as “new” products. This results in

consumers, who believe they are purchasing new Otter Products, actually receiving returned

products that, in some cases, have been tampered with. As set forth above, consumers have

complained that Defendants sold them used products.

       147.   Defendants do not comply with Otter’s quality control requirements related to the

handling, packaging, and shipping of products because, upon information and belief, they do not

package and ship their products in accordance with Otter’s requirements and package and ship

products in a manner that allows them to become damaged.




                                              33
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 34 of 67




       148.    Defendants’ failure to abide by these quality controls interferes with Otter’s

quality controls and prevents Otter from exercising control over the quality of products

Defendants sell bearing the Otter Trademarks. Otter is unable to audit Defendants to ensure they

are complying with Otter’s quality controls and/or close their account if they fail to comply with

Otter’s quality control requirements.

       149.    Defendants’ failure to comply with these quality controls also interferes with

Otter’s quality controls because it prevents Otter from being able to obtain Defendants’

assistance with any recall or consumer safety information efforts that may arise related to any

products they are selling or have sold in the past.

       150.    Defendants also do not comply with Otter’s customer service requirements

because they are not qualified or trained to accurately describe, demonstrate, and sell the

products in their inventory and to advise customers on how to use Otter Products safely and

properly.

       151.    Defendants also do not comply with Otter’s customer service requirements

because they do not, and are unable to, provide the advice to consumers that Otter requires of its

Authorized Resellers and do not provide the type of ongoing support and response to consumer

inquiries that Otter requires of its Authorized Resellers.

       152.    Defendants do not comply with Otter’s quality control and customer service

requirements because they do not take appropriate steps to address negative reviews from

customers and do not cooperate with Otter in investigating negative product reviews.




                                                 34
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 35 of 67




  Defendants Are Infringing On The Otter Trademarks By Selling Products Bearing The
   Otter Trademarks That Are Not Subject To, Do Not Abide By, And Interfere With
             Otter’s Quality Controls And Customer Service Requirements

       153.    For all of the reasons set forth above, the products Defendants sell bearing the

Otter Trademarks fail to adhere to the extensive and legitimate quality controls that Otter

exercises over Otter Products to protect consumers and its brand goodwill.

       154.    The products sold by Defendants are not subject to, do not abide by, and interfere

with Otter’s quality controls and customer service requirements.

       155.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Otter’s quality controls and customer service requirements, the products

Defendants sell are materially different from genuine Otter Products.

       156.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Otter’s quality controls and customer service requirements, the products

Defendants sell are not genuine Otter Products.

       157.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine Otter Products, when, in fact, they are not.

       158.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

on the Otter Trademarks and diminishes their value.

       159.    Despite these facts, Defendants have sold, and continue to sell, products bearing

the Otter Trademarks through their Amazon storefronts without Otter’s consent.

       160.    Through their interactive Amazon storefronts, Defendants have advertised and

marketed infringing products bearing the Otter Trademarks to consumers in Colorado.



                                                  35
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 36 of 67




       161.    Through their interactive Amazon storefronts, Defendants have accepted and

fulfilled significant orders of infringing products bearing the Otter Trademarks from consumers

in Colorado.

       162.    Through their interactive Amazon storefronts, Defendants have shipped

significant amounts of infringing products bearing the Otter Trademarks to Colorado.

  Defendants Are Infringing On The Otter Trademark By Selling Products Bearing The
           Otter Trademarks That Do Not Come With The Otter Warranty

       163.    As set forth above, genuine Otter Products purchased from Otter and its

Authorized Resellers who comply with Otter’s quality controls come with the Otter Warranty.

       164.    Because Defendants are not Authorized Resellers of Otter Products and do not

comply with Otter’s quality controls, the products they sell bearing the Otter Trademarks do not

come with the Otter Warranty.

       165.    Because the products Defendants sell do not come with the Otter Warranty, they

are materially different from genuine Otter Products.

       166.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine Otter Products that come with the Otter

Warranty, when, in fact, they are not.

       167.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

on the Otter Trademarks and diminishes their value.

       168.    Despite these facts, Defendants have sold, and continue to sell, products bearing

the Otter Trademarks through their Amazon storefronts without Otter’s consent.




                                               36
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 37 of 67




       Defendants Are Engaging In False Advertising By Falsely Representing That
                The Products They Sell Come With The Otter Warranty

       169.    In addition to infringing on the Otter Trademarks, Defendants also falsely

advertise that the products they sell come with the Otter Warranty.

       170.    Defendants’ Amazon product listings for Otter Products state that the products are

covered by the Otter Warranty. For example, Defendants are listing the following products that

specifically state that they come with the Otter Warranty:




                                                37
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 38 of 67




       171.    In addition to the language in the product listings, Defendants are also

representing that their products come with the Otter Warranty because they have listed the

products as “New.” Pursuant to Amazon’s policies, a “New” product listing comes with the

“original manufacturer’s warranty”:




       172.    https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&r

ef=efph_200339950_cont_521.

       173.    As set forth above, the products Defendants sell do not come with the Otter

Warranty. Thus, by representing to consumers that the products they sell are “New” and come

with the Otter Warranty, Defendants are falsely advertising the products they are selling




                                               38
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 39 of 67




                    Otter Has Repeatedly Attempted To Stop Defendants’
          Illegal Sale Of Products Bearing The Otter Trademarks But Defendants
                  Continue To Willfully Infringe On The Otter Trademarks

       174.    After Otter discovered products bearing the Otter Trademarks being illegally sold

on the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC” storefront, Otter

investigated the storefront to determine who was operating the storefront.

       175.    Because Defendants do not disclose their business or contact information on their

storefront and sell products through the storefront anonymously, Otter had to spend significant

time and money investigating the storefront to attempt to identify the sellers connected to the

storefront.

       176.    After conducting an investigation, Otter identified Big Birds and Paige as the

owners and operators of the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC”

storefront.

       177.    On or about November 5, 2018, counsel for Otter sent a cease and desist letter to

Big Birds and Paige notifying them of their illegal conduct. The letter asserted that Big Birds

and Paige were engaged in the illegal sale of Otter Products on the “Big Birds LLC” storefront

and advised Big Birds and Paige that they were infringing on the Otter Trademarks, tortiously

interfering with Otter’s contracts, and causing harm to Otter. The letter demanded that Big Birds

and Paige immediately cease selling products bearing the Otter Trademarks.

       178.    Defendants did not reply to this letter and continued to offer products bearing the

Otter Trademarks on the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC”

storefront.




                                               39
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 40 of 67




       179.    Thereafter, Otter discovered products bearing the Otter Trademarks being

illegally sold on the “Frantic frogs” storefront. Otter investigated the storefront and identified

Big Birds and Paige as the owners and operators of the “Frantic frogs” storefront.

       180.    On or about November 14, 2018, counsel for Otter sent a second cease and desist

letter to Big Birds and Paige referencing both the “Helpful Hippos” f/k/a “Popping Poppers”

f/k/a “Big Birds LLC” and “Frantic frogs” storefronts. The letter notified Big Birds and Paige

that Otter was preparing a lawsuit against them and that they were under an obligation to

preserve all documents and information regarding their acquisition and sale of products bearing

the Otter Trademarks. The letter further notified Big Birds and Paige that they were injuring

Otter in Colorado through their illegal actions and that they would be subject to personal

jurisdiction in Colorado if they continued to engage in their conduct.

       181.    Defendants did not reply to this letter and continued to offer products bearing the

Otter Trademarks on the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC” and

“Frantic frogs” storefronts.

       182.    On or about November 29, 2018, counsel for Otter sent Big Birds and Paige

another cease and desist letter. This letter attached a draft complaint and advised Big Birds and

Paige that if they did not cease their unlawful sales of products bearing the Otter Trademarks,

then Otter would file a lawsuit against them in the U.S. District Court of Colorado.

       183.    On December 5, 2018, counsel for Defendants responded to counsel for Otter

stating that they were reviewing our allegations and would respond in due course.

       184.    On January 10, 2019, counsel for Otter emailed counsel for Defendants offering a

sell-through agreement if Defendants agreed to cease acquiring and reselling Otter Products.



                                                40
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 41 of 67




       185.    On January 16, 2019, counsel for Defendants replied to counsel for Otter stating

that Defendants could not agree to the settlement terms and are prepared to litigate.

       186.    Otter also discovered products bearing the Otter Trademarks being illegally sold

on the “A Gourmet Holiday” storefront. Otter investigated the storefront and identified Dave’s

Market and Holland as the owners and operators of the “A Gourmet Holiday” storefront.

       187.    On or about November 27, 2018, counsel for Otter sent a cease and desist letter to

Dave’s Market and Holland notifying them of their illegal conduct. The letter asserted that

Dave’s Market and Holland were engaged in the illegal sale of Otter Products on the “A

Gourmet Holiday” storefront and advised Dave’s Market and Holland that they were infringing

on the Otter Trademarks, tortiously interfering with Otter’s contracts, and causing harm to Otter.

The letter demanded that Dave’s Market and Holland immediately cease selling products bearing

the Otter Trademarks.

       188.    Dave’s Market and Holland did not reply to this letter and continued to offer

products bearing the Otter Trademarks on the “A Gourmet Holiday” storefront.

       189.    On or about December 6, 2018, counsel for Otter sent a second cease and desist

letter to Dave’s Market and Holland. The letter notified Dave’s Market and Holland that Otter

was preparing a lawsuit against them and that they were under an obligation to preserve all

documents and information regarding their acquisition and sale of products bearing the Otter

Trademarks. The letter further notified Dave’s Market and Holland that they were injuring Otter

in Colorado through their illegal actions and that they would be subject to personal jurisdiction in

Colorado if they continued to engage in their conduct.




                                                41
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 42 of 67




           190.   That same day, counsel for Defendants responded to counsel for Otter stating that

they represent Dave’s Market and Holland, and they were reviewing our allegations and would

respond in due course.

           191.   After further investigation, Otter discovered that Paige is the resident agent for

Dave’s Market, and determined that Bird Birds, Dave’s Market, Paige, and Holland are

collectively the owners and operators of the “Helpful Hippos” f/k/a “Popping Poppers” f/k/a

“Big Birds LLC,” “Frantic frogs,” and “A Gourmet Holiday” storefronts.

           192.   Defendants continue to engage in their illegal activities and sale of products

bearing the Otter Trademarks.

           193.   As discussed above, the products Defendants sell are not genuine Otter Products

and are materially different from genuine Otter Products because they do not come with the Otter

Warranty and are not subject to, interfere with, and do not comply with Otter’s quality controls.

           194.   By continuing to sell non-genuine products bearing the Otter Trademarks,

Defendants have interfered with Otter’s ability to exercise control over products being sold

bearing the Otter Trademarks.

           195.   Defendants have also misled, and continue to mislead, consumers into believing

they are purchasing genuine Otter Products that come with the Otter Warranty when, in fact, they

are not.

           196.   Defendants’ actions infringe on the Otter Trademarks.

           197.   Further, Defendants’ disregard of communications from Otter and continued

selling of non-genuine products, despite being informed of its unlawful conduct, demonstrates

that they are acting intentionally, willfully, and maliciously.



                                                  42
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 43 of 67




                 Defendants Are Tortiously Interfering With Otter’s Agreements
                                 With Its Authorized Resellers

       198.      Upon information and belief, Defendants have purchased Otter Products from

Otter’s Authorized Resellers for purposes of unlawfully infringing upon and materially

damaging the value of the Otter Trademarks by reselling the products on the Internet.

       199.      The Otter Rules prohibit Otter’s Authorized Resellers from selling Otter Products

to third parties who intend to resell the products.

       200.      Defendants were informed of this prohibition by at least November 5, 2018.

Indeed, the cease and desist letters Otter sent Defendants on November 5, 2018 informed

Defendants that Otter restricts the manner in which Authorized Resellers may sell Otter Products

and that Authorized Resellers may sell Otter Products only to end-user customers through

authorized channels and are specifically prohibited from selling products to resellers or any

person or entity they know or have reason to know intends to resell the products.

       201.      Defendants were also informed that by purchasing Otter Products from an

Authorized Reseller for purposes of resale, they were causing a breach of the agreement between

Otter and its Authorized Reseller and interfering with Otter’s agreements and business

relationships.

       202.      Defendants were also advised that if they continued to acquire Otter Products

from Otter’s Authorized Resellers for purposes of resale, they would be liable for tortiously

interfering with Otter’s contracts and/or business relationships.

       203.      Despite being provided this information, Defendants have continued to acquire

Otter Products from Otter’s Authorized Resellers for purposes of resale.




                                                 43
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 44 of 67




        204.   Defendants have willfully and knowingly induced unknown Authorized Resellers

to breach their agreements with Otter so that they can acquire Otter Products and unlawfully

infringe upon the Otter Trademarks by reselling the products.

         Otter Has Suffered Significant Harm As A Result Of Defendants’ Conduct

        205.   As set forth above, the unauthorized sale of products bearing the Otter

Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

OtterBox and LifeProof brands.

        206.   When a consumer receives a non-genuine, damaged, or poor quality product that

does not come with the Otter Warranty from an unauthorized seller, such as Defendants, the

consumer associates that negative experience with Otter. As such, Defendants’ ongoing sale of

unauthorized products bearing the Otter Trademarks harms the OtterBox and LifeProof brands.

        207.   Plaintiffs have suffered, and will continue to suffer, significant monetary harm as

a result of Defendants’ actions, including, but not limited to, loss of sales, damage to their

intellectual property, and damage to their existing and potential business relations.

        208.   Plaintiffs have suffered, and will continue to suffer, irreparable harm to their

reputation, goodwill, business and customer relationships, intellectual property rights, and brand

integrity.

        209.   Plaintiffs are entitled to injunctive relief because Defendants will continue to

unlawfully sell Otter Products and infringe on the Otter Trademarks, causing continued

irreparable harm to Plaintiffs’ reputation, goodwill, relationships, intellectual property, and brand

integrity.




                                                 44
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 45 of 67




        210.    Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

contrary to law.

        211.    Defendants’ willful violations of the Otter Trademarks and continued pattern of

misconduct demonstrate intent to harm Plaintiffs.

                                   FIRST CAUSE OF ACTION
                                     Trademark Infringement
                                15 U.S.C. §§ 1114 and 1125(a)(1)(a)

        212.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        213.    Plaintiffs are the owners of the Otter Trademarks.

        214.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        215.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

        216.    Defendants, at the direction and control of Paige and Holland, willfully and

knowingly used, and continue to use, the Otter Trademarks in interstate commerce for purposes

of selling products bearing the Otter Trademarks on the Internet without Plaintiffs’ consent.

        217.    The products Defendants sell bearing the Otter Trademarks are not authorized for

sale by Plaintiffs.

        218.    The products Defendants sell bearing the Otter Trademarks do not come with the

Otter Warranty.

        219.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.




                                                45
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 46 of 67




       220.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       221.    Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       222.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

       223.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

controls and customer service requirements, the products Defendants sell are materially different

from genuine Otter Products.

       224.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

controls and customer service requirements, the products Defendants sell are not genuine Otter

Products.

       225.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

interferes with Otter’s quality controls and ability to exercise quality control over products

bearing the Otter Trademarks.

       226.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer come with the Otter Warranty and are subject to and abide by Otter’s quality

controls when, in fact, they do not.




                                                46
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 47 of 67




       227.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are genuine Otter Products when, in fact, they are not.

       228.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

when, in fact, they are not.

       229.    Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.

       230.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and

continue to suffer immediate and irreparable harm. Plaintiffs have also suffered, and continue to

suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

in an amount to be proven at trial.

       231.    Plaintiffs are entitled to recover their damages caused by Defendants’

infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

infringing sales and unjust enrichment.

       232.    Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, Plaintiffs will suffer irreparable harm.




                                                47
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 48 of 67




        233.    Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Otter Trademarks.

                                SECOND CAUSE OF ACTION
                                     False Advertising
                                  15 U.S.C. § 1125(a)(1)(b)

        234.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        235.    Plaintiffs are the owners of the Otter Trademarks.

        236.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        237.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

        238.    Through their Amazon storefronts, Defendants, at the direction and control of

Paige and Holland, have willfully and knowingly used, and continue to use, the Otter

Trademarks in interstate commerce for purposes of advertising, promoting, and selling Otter

Products without Otter’s consent.

        239.    Defendants’ advertisements and promotions of their products unlawfully using the

Otter Trademarks have been disseminated to the relevant purchasing public.

        240.    Defendants have used, and continue to use, the Otter Trademarks to falsely

advertise that the products they sell, including, but not limited to, falsely advertising that the

products they sell come with the Otter Warranty when, in fact, they do not.

        241.    Otter Products purchased from Otter and its Authorized Resellers who comply

with Otter’s quality controls come with the Otter Warranty.


                                                48
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 49 of 67




       242.      Otter cannot exercise its quality controls over products sold by unauthorized

sellers, such as Defendants. As such, products bearing the Otter Trademarks that are sold by

unauthorized sellers who do not comply with Otter’s quality controls do not come with the Otter

Warranty.

       243.      The products Defendants sell bearing the Otter Trademarks are not authorized for

sale by Otter.

       244.      The products Defendants sell bearing the Otter Trademarks do not come with the

Otter Warranty.

       245.      Defendants falsely advertise that the products they sell bearing the Otter

Trademarks come with the Otter Warranty. As discussed above, Defendants’ product listings

specifically state they come with the Otter Warranty. Defendants also advertise that the products

they sell are “New” products that come with the Otter Warranty.

       246.      This representation is false because the products Defendants sell bearing the Otter

Trademarks do not come with the Otter Warranty.

       247.      Defendants’ use of the Otter Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the Otter Trademarks misrepresents the

nature, characteristics, qualities, and origin of Defendants’ products because it suggests that the

products come with the Otter Warranty when, in fact, they do not.

       248.      Defendants’ use of the Otter Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the Otter Trademarks is likely to cause

confusion, cause mistake, or deceive because it suggests that the products Defendants offer for




                                                 49
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 50 of 67




sale are genuine and authentic Otter Products that come with the Otter Warranty when, in fact,

they are not.

         249.   Defendants’ use of the Otter Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the Otter Trademarks is likely to cause

confusion, cause mistake, or deceive because it suggests that the products Defendants offer for

sale are sponsored, authorized, or otherwise connected with Otter when, in fact, they are not.

         250.   Defendants’ unauthorized and deceptive use of the Otter Trademarks is material

and likely to influence customers to purchase the products they sell, as consumers are likely to

believe that products Defendants advertise using the Otter Trademarks are genuine Otter

Products that come with the Otter Warranty when, in fact, they do not.

         251.   Defendants’ unauthorized use of the Otter Trademarks in advertising, and

otherwise, infringes on the Otter Trademarks.

         252.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

trial.

         253.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

Otter Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.

         254.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Otter will suffer irreparable harm.




                                                50
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 51 of 67




        255.    Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Otter Trademarks.

                                 THIRD CAUSE OF ACTION
                                     Unfair Competition
                                     15 U.S.C. § 1125(a)

        256.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        257.    Plaintiffs are the owners of the Otter Trademarks.

        258.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        259.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

        260.    Defendants, at the direction and control of Paige and Holland, have willfully and

knowingly used, and continue to use, the Otter Trademarks in interstate commerce for purposes

of selling Otter Products without Otter’s consent.

        261.    The products Defendants advertise and sell bearing the Otter Trademarks are not

authorized for sale by Otter.

        262.    The products Defendants advertise and sell bearing the Otter Trademarks do not

come with the Otter Warranty.

        263.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

        264.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.


                                                51
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 52 of 67




       265.     Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       266.     The products Defendants advertise and sell bearing the Otter Trademarks are not

subject to, do not abide by, and interfere with Otter’s quality controls and customer service

requirements.

       267.     Because the products Defendants advertise and sell bearing the Otter Trademarks

do not come with the Otter Warranty, and are not subject to, do not abide by, and interfere with

Otter’s quality controls and customer service requirements, the products Defendants sell are

materially different from genuine Otter Products.

       268.     Because the products Defendants advertise and sell bearing the Otter Trademarks

do not come with the Otter Warranty, and are not subject to, do not abide by, and interfere with

Otter’s quality controls and customer service requirements, the products Defendants advertise

and sell are not genuine Otter Products.

       269.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks interferes with Otter’s quality controls and ability to exercise quality control over

products bearing the Otter Trademarks.

       270.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants offer come with the Otter Warranty and are subject to and

abide by Otter’s quality controls when, in fact, they are not.

       271.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it



                                                 52
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 53 of 67




suggests that the products Defendants advertise and offer for sale are genuine Otter Products

when, in fact, they are not.

        272.       Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants advertise and offer for sale are sponsored by, authorized

by, or otherwise connected with Otter when, in fact, they are not.

        273.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.

        274.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

proven at trial.

        275.       Plaintiffs are entitled to recover their damages caused by Defendants’

infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

infringing sales and unjust enrichment.

        276.       Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, Plaintiffs will suffer irreparable harm.

        277.       Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Otter Trademarks.




                                                  53
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 54 of 67




                                 FOURTH CAUSE OF ACTION
                                     Trademark Dilution
                                     15 U.S.C. § 1125(c)

          278.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

          279.   Otter is the owner of the OtterBox Trademarks.

          280.   Otter has registered the OtterBox Trademarks with the United States Patent and

Trademark Office.

          281.   The OtterBox Trademarks are valid and subsisting trademarks in full force and

effect.

          282.   Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

May 2010. Otter has actively, continuously, and exclusively used the OTTERBOX® trademark

since that time.

          283.   Otter has expended substantial time, effort, money, and resources advertising and

promoting OtterBox Products with the OTTERBOX® trademark.

          284.   Otter markets, advertises, and sells products using the OTTERBOX® trademark

throughout the United States.

          285.   The OTTERBOX® trademark is the means by which OtterBox Products are

distinguished from others in the marketplace.

          286.   The OtterBox name, brand, and image is well-recognized by consumers

throughout the United States for Otter’s mobile device cases and accessories, and outdoor

products.

          287.   Consumers recognize and associate the OtterBox name with quality.


                                                 54
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 55 of 67




       288.    Otter has implemented legitimate and substantial quality controls that it requires

all of its Authorized Resellers to follow to protect the OtterBox name and brand.

       289.    Because of the quality, durability, and dependability of OtterBox Products and

Otter’s use of the OTTERBOX® trademark, consumers trust the OtterBox name and OtterBox

Products.

       290.    As a result of Otter’s long, continuous, and exclusive use of the OTTERBOX®

Trademark, the OTTERBOX® Trademark has acquired a secondary meaning associated by

consumers and the public.

       291.    Otter is widely recognized as the designated source of goods bearing the

OTTERBOX® Trademark.

       292.    For these reasons, since at least 2009, the OTTERBOX® Trademark has been

famous, distinctive, and a widely recognized mark by the consuming public.

       293.    After the OTTERBOX® Trademark became famous, Defendants willfully and

knowingly used, and continue to use, the OTTERBOX® Trademark in commerce for purpose of

selling products on the Internet without Otter’s consent.

       294.    The products Defendants sell bearing the OTTERBOX® Trademark do not come

with the OtterBox Warranty and are not subject to, do not abide by, and interfere with Otter’s

quality controls.

       295.    The products Defendants sell bearing the OTTERBOX® Trademark are

materially different from genuine OtterBox Products sold by Otter and its Authorized Resellers.

       296.    Because the products Defendants sell do not come with the OtterBox Warranty

and are not subject to, do not abide by, and interfere with Otter’s quality controls, consumers



                                                55
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 56 of 67




who purchase products from Defendants are more likely to receive a poor quality, damaged, or

defective product and are more likely to have an unsatisfactory customer experience.

         297.   Consumers who receive poor quality products that do not come with the OtterBox

Warranty from Defendants associate that negative experience with Otter and the OTTERBOX®

trademark.

         298.   Consumers who receive such products from Defendants submit negative online

reviews disparaging Otter and the OTTERBOX® trademark. These negative reviews influence

other consumers and cause them to become less likely to purchase OtterBox Products and cause

them to become less likely to trust products bearing the OTTERBOX® trademark.

         299.   As a result, Defendants’ unauthorized and willful use of the OTTERBOX®

trademark has tarnished and diluted the OTTERBOX® trademark.

         300.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

trial.

         301.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

OTTERBOX® Trademark and disgorge Defendants’ profits from their willfully infringing sales

and unjust enrichment.

         302.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Otter will suffer irreparable harm.




                                                56
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 57 of 67




        303.     Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the OTTERBOX® Trademark.

                                   FIFTH CAUSE OF ACTION
                                Common Law Trademark Infringement

        304.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        305.     Plaintiffs are the owners of the Otter Trademarks.

        306.     Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        307.     The Otter Trademarks are valid and subsisting trademarks in full force and effect.

        308.     The Otter Trademarks are distinctive and widely recognized by the consuming

public. Otter Products are sold and purchased through Otter’s Authorized Resellers throughout

the United States, including Colorado.

        309.     Otter is widely recognized as the designated source of goods bearing the Otter

Trademarks.

        310.     Defendants, at the direction and control of Paige and Holland, willfully and

knowingly used, and continue to use, the Otter Trademarks in interstate commerce for purposes

of selling Otter Products on the Internet without Otter’s consent.

        311.     The products Defendants sell bearing the Otter Trademarks are not authorized for

sale by Otter.




                                                 57
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 58 of 67




       312.    The products Defendants sell bearing the Otter Trademarks do not come with the

Otter Warranty.

       313.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

       314.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       315.    Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       316.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

       317.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

quality controls and customer service requirements, the products Defendants sell are materially

different from genuine Otter Products.

       318.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

controls and customer service requirements, the products Defendants sell are not genuine Otter

Products.

       319.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

interferes with Otter’s quality controls and ability to exercise quality control over products

bearing the Otter Trademarks.




                                                58
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 59 of 67




        320.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer come with the Otter Warranty and are subject to and abide by Otter’s quality

controls when, in fact, they do not.

        321.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are genuine Otter Products when, in fact, they are not.

        322.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

when, in fact, they are not.

        323.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.

        324.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

proven at trial.

        325.       Plaintiffs are entitled to recover exemplary damages because Defendants have

acted with fraud, malice, and willful and wanton conduct.

                                SIXTH CAUSE OF ACTION
               Deceptive Trade Practices Under Colo. Rev. Stat. § 6-1-101 et seq.

        326.       Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.


                                                   59
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 60 of 67




       327.    Plaintiffs are the owners of the Otter Trademarks.

       328.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

       329.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

       330.    Defendants, at the direction and control of Paige and Holland, knowingly used,

and continue to use, the Otter Trademarks in commerce in connection with the sale and

advertising of products without Otter’s consent.

       331.    The products Defendants advertise and sell bearing the Otter Trademarks are not

authorized for sale by Otter.

       332.    The products Defendants sell bearing the Otter Trademarks do not come with the

Otter Warranty.

       333.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

       334.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       335.    Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       336.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

       337.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality




                                                60
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 61 of 67




controls and customer service requirements, the products Defendants sell are materially different

from genuine Otter Products.

       338.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

controls and customer service requirements, the products Defendants sell are not genuine Otter

Products.

       339.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business to pass off their goods as those of Otter.

       340.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business, to make false representations as to source,

sponsorship, approval and/or certification of their products.

       341.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business, to make false representations as to their affiliation,

connection, or association with or certification by Otter.

       342.    Defendants’ use of the Otter Trademarks in connection with the unauthorized sale

and advertising of products is likely to cause confusion, cause mistake, or deceive an appreciable

number of ordinarily prudent purchasers as to the affiliation, connection, association,

sponsorship or approval of Otter because it suggests that the products Defendants offer for sale

originate from, or are sponsored, authorized, or otherwise connected with Otter.

       343.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in advertising constitute unfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the



                                                 61
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 62 of 67




conduct of trade or commerce in violation of the Colorado Consumer Protection Act, Colo. Rev.

Stat. § 6-1-101, et seq.

       344.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in advertising materially damages the value of the

Otter Trademarks and causes significant damages to Otter’s business relations.

       345.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in the course of their business, vocation, or occupation

constitute unfair, deceptive, and unlawful trade practices in violation of the Colorado Consumer

Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.

       346.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks significantly impacts the public as actual or potential

consumers of Otter Products.

       347.    Plaintiffs have been damaged in the course of their business by Defendants’

unfair, deceptive, and unlawful trade practices.

       348.    Defendants have acted in bad faith and engaged in fraudulent, willful, knowing,

and intentional conduct.

       349.    Plaintiffs are entitled to recover damages, treble damages, and reasonable

attorneys’ fees and costs pursuant to Colo. Rev. Stat. § 6-1-113.

       350.    Plaintiffs are entitled to recover exemplary damages because Defendants have

acted with fraud, malice, and willful and wanton conduct.




                                                   62
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 63 of 67




                                SEVENTH CAUSE OF ACTION
                   Tortious Interference with Contract and Business Relations

        351.     Plaintiffs hereby incorporate the allegations contained in the foregoing paragraphs

as if fully set forth herein.

        352.     Otter sells its products exclusively through Authorized Resellers.

        353.     Otter has entered into agreements with Authorized Resellers to sell Otter

Products.      These agreements and the Otter Rules specifically prohibit Otter’s Authorized

Resellers from selling Otter Products to third parties, such as Defendants, for purposes of resale.

        354.     Defendants have sold a high volume of Otter Products through their “Helpful

Hippos” f/k/a “Popping Poppers” f/k/a “Big Birds LLC,” “Frantic frogs,” and “A Gourmet

Holiday” storefronts.

        355.     Otter has not, itself, sold any Otter Products to Defendants.

        356.     Given the foregoing facts, it is plausible and a reasonable inference that

Defendants have purchased the Otter Products they are reselling, and have resold, from one or

more of Otter’s Authorized Resellers.

        357.     Defendants knew that Otter’s agreements with its Authorized Resellers prohibit

Otter’s Authorized Resellers from selling Otter Products to third parties, such as Defendants, for

purposes of resale.

        358.     Defendants were provided notice of this prohibition by at least November 5, 2018,

through the cease and desist letter they received from Otter.

        359.     Despite having knowledge of this prohibition, Defendants intentionally,

knowingly and willfully interfered with the Otter Rules and the agreements between Otter and its




                                                  63
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 64 of 67




Authorized Resellers by inducing Otter’s Authorized Resellers to breach their agreements and

sell products to Defendants so they could resell them on the Internet.

        360.   After being notified of this prohibition, Defendants intentionally induced one or

more of Otter’s Authorized Resellers to breach their agreements by continuing to acquire

products from Otter’s Authorized Resellers for the purposes of selling them on the Internet.

        361.   Defendants acted with a wrongful purpose and employed wrongful means by

acquiring Otter Products from Authorized Resellers for the purpose of reselling those products

on the Internet in violation of the Otter Rules and Otter’s agreements with its Authorized

Resellers. Specifically, Defendants induced Authorized Resellers to breach their agreements

with Otter so that Defendants could unlawfully infringe upon and materially damage the value of

the Otter Trademarks by reselling the products they obtained from Authorized Resellers on the

Internet.

        362.   Because Defendants have refused to disclose how they have obtained the Otter

Products they have resold, Otter must take discovery in this action to learn the specific identities

of the Authorized Resellers that sold Otter Products to Defendants. Defendants, however, know

the sources of the Otter Products they have obtained and the basis for Otter’s claim of tortious

interference. Otter’s agreements with its Authorized Resellers are a specific class of contract

that Defendants caused Authorized Resellers to breach when they purchased Otter Products from

Authorized Resellers.

        363.   Defendants’ actions have caused injury to Otter for which Otter is entitled to

compensatory damages in an amount to be proven at trial.




                                                64
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 65 of 67




       364.    Otter is entitled to recover exemplary damages because Defendants have acted

with fraud, malice, and willful and wanton conduct.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

       A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages,

treble damages, restitution, including disgorgement of profits, punitive damages, and pre-

judgment and post-judgment interest, as permitted by law;

       B.      That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the

                       Internet or otherwise, all Otter Products;

               ii)     Prohibiting the Enjoined Parties from using the Otter Trademarks in any

                       manner, including advertising on the Internet;

               iii)    Prohibiting     the   Enjoined     Parties    from    importing,     exporting,

                       manufacturing, producing, distributing, circulating, selling, offering to

                       sell, advertising, promoting, or displaying any and all Otter Products as

                       well as any products bearing the Otter Trademarks;

               iv)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                       moving, removing, concealing, or tampering with any records related to



                                                  65
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 66 of 67




                        any products sold by them which contain the Otter Trademarks including:

                        invoices, correspondence with vendors and distributors, bank records,

                        account books, financial statements, purchase contracts, sales receipts, and

                        any other records that would reflect the source of the products that

                        Defendants have sold bearing this trademark;

                v)      Requiring the Enjoined Parties to take all action to remove from the

                        Enjoined Parties’ websites any reference to any Otter Products, or the

                        Otter Trademarks;

                vi)     Requiring the Enjoined Parties to take all action, including but not limited

                        to, requesting removal from the Internet search engines (such as Google,

                        Yahoo!, and Bing), to remove from the Internet any uses of the Otter

                        Trademarks which associate Otter Products or the Otter Trademarks with

                        the Enjoined Parties or the Enjoined Parties’ website;

                vii)    Requiring the Enjoined Parties to take all action to remove unauthorized

                        uses of the Otter Trademarks from the Internet, including from the website

                        www.amazon.com;

        C.      An award of attorneys’ fees, costs, and expenses;

        D.      Such other and further relief as the Court deems just, equitable and proper.


                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues so triable.




                                                 66
Case 1:19-cv-00626-KLM Document 1 Filed 03/04/19 USDC Colorado Page 67 of 67




Dated this 4th day of March 2019.

                                      Respectfully submitted,


                                      s/ Martha L. Fitzgerald
                                      Martha L. Fitzgerald, #14078
                                      Brownstein Hyatt Faber Schreck, LLP
                                      410 Seventeenth Street, Suite 2200
                                      Denver, Colorado 80202-4432
                                      Phone: (303) 223-1472
                                      Email: mfitzgerald@bhfs.com

                                      Tyler B. Pensyl (Ohio Bar. No. 0080649)
                                      Arryn K. Miner (Ohio Bar No. 0093909)
                                      Vorys, Sater, Seymour and Pease LLP
                                      52 East Gay Street
                                      Columbus, Ohio 43216
                                      Phone: (614) 464-6334
                                      Facsimile: (614) 719-5072
                                      Email: tbpensyl@vorys.com
                                             akminer@vorys.com

                                      Counsel for Plaintiffs Otter Products, LLC and
                                      TreeFrog Developments, Inc.

Plaintiffs’ Address:
OtterProducts, LLC
209 South Meldrum St.
Fort Collins, CO 80521

TreeFrog Developments, Inc.
209 South Meldrum St.
Fort Collins, CO 80521




                                     67
